       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 1 of 31




                                   Slip Op. 20-152

          UNITED STATES COURT OF INTERNATIONAL TRADE


 RISEN ENERGY CO., LTD.,

        Plaintiff,

 SUNPOWER MANUFACTURING
 OREGON, LLC,

        Consolidated Plaintiff,

 and

 SHANGHAI BYD CO., LTD. ET AL.,
                                                     Before: Claire R. Kelly, Judge
        Plaintiff-Intervenors,
                                                     Consol. Court No. 19-00153
 v.
                                                     PUBLIC VERSION
 UNITED STATES,

        Defendant,

 and

 SUNPOWER MANUFACTURING
 OREGON, LLC ET AL.,

        Defendant-Intervenor and
        Consolidated Defendant-
        Intervenors.


                             OPINION AND ORDER

[Sustaining in part and remanding in part the U.S. Department of Commerce’s final
determination in the fifth administrative review of the antidumping duty order on
crystalline silicon photovoltaic cells, whether or not assembled into modules from the
People’s Republic of China.]

                                                              Dated: October 30, 2020
       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 2 of 31




Consol. Court No. 19-00153                                                   Page 2
PUBLIC VERSION

Gregory S. Menegaz, deKieffer & Horgan, PLLC, of Washington, DC, for plaintiff and
consolidated defendant-intervenor Risen Energy Co. Ltd. Also on the briefs were
Alexandra H. Salzman and J. Kevin Horgan.

Timothy C. Brightbill, Wiley Rein, LLP, of Washington, DC, for consolidated plaintiff
and defendant-intervenor SunPower Manufacturing Oregon, LLC. Also on the briefs
were Laura El-Sabaawi and Enbar Toledano.

Craig A. Lewis, Hogan Lovells US LLP of Washington, DC, for plaintiff-intervenors
Canadian Solar, Inc., Canadian Solar International Limited, Canadian Solar
Manufacturing (Changshu), Inc., Canadian Solar Manufacturing (Luoyang), Inc., CSI
Cells Co., Ltd., CSI-GCL Solar Manufacturing (YanCheng) Co., Ltd., Canadian Solar
(USA) Inc. and Shanghai BYD Co., Ltd. Also on the briefs were Jonathan T. Stoel
and Michael G. Jacobson.

Neil R. Ellis, Richard L.A. Weiner, Justin R. Becker, Rajib Pal, and Shawn M.
Higgins, Sidley Austin, LLP, of Washington, DC, for plaintiff-intervenors Yingli
Green Energy Holding Co., Ltd., Baoding Tianwei Yingli New Energy Resources Co.,
Ltd., Tianjin Yingli New Energy Resources Co., Ltd., Hengshui Yingli New Energy
Resources Co., Ltd., Lixian Yingli New Energy Resources Co., Ltd., Baoding Jiasheng
Photovoltaic Technology Co., Ltd., Beijing Tianneng Yingli New Energy Resources
Co., Ltd., Hainan Yingli New Energy Resources Co., Ltd., Shenzhen Yingli New
Energy Resources Co., Ltd., Yingli Green Energy International Trading Co., Ltd., and
Yingli Energy (China) Co., Ltd.

Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, U.S. Department
of Justice, of Washington, DC, argued for defendant. Also on the brief was Ethan P.
Davis, Acting Assistant Attorney General, Jeanne E. Davidson, Director, and
Reginald T. Blades, Jr., Assistant Director. Of counsel was Ayat Mujais, Attorney,
Office of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department
of Commerce, of Washington, DC.

Ned H. Marshak, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of New
York, New York, for consolidated defendant-intervenors Chint Solar (Zhejiang) Co.,
Ltd., Chint Energy (Haining) Co., Ltd., Chint Solar (Jiuquan) Co., Ltd., Chint Solar
(Hong Kong) Company Limited. Also on the brief was Dharmendra N. Choudhary
and Jordan C. Kahn.

      Kelly, Judge:   This consolidated action is before the court on motions for

judgment on the agency record. See Pl. [Risen Energy Co., Ltd.]’s Mot. J. Agency R.,
       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 3 of 31




Consol. Court No. 19-00153                                                    Page 3
PUBLIC VERSION

Mar. 26, 2020, ECF No. 40; [Pl.-Intervenors Canadian Solar, Inc. et al. & Shanghai

BYD Co., Ltd.’s] Mot. J. Agency R., Mar. 26, 2020, ECF No. 42; Pl.-Intervenors Yingli

Green Energy Holding Co., Ltd. et al.’s Mot. J. Agency R., Mar. 26, 2020, ECF No. 41

(“Yingli’s Mot.”); SunPower Manufacturing Oregon LLC’s Mot. J. Agency R., Mar. 26,

2020, ECF No. 43. Plaintiff Risen Energy Co., Ltd. (“Risen”), Plaintiff-Intervenors

Canadian Solar, Inc. et al.1 (“Canadian Solar”) and Shanghai BYD Co., Ltd.

(“Shanghai”), and Yingli Green Energy Holding Co., Ltd. et al.2 (“Yingli”), as well as

Consolidated Plaintiff SunPower Manufacturing Oregon, LLC (“SunPower”)

challenge various aspects of the U.S. Department of Commerce’s (“Commerce”) fifth

administrative review of the antidumping duty (“ADD”) order on crystalline silicon



1 Plaintiff-Intervenors Canadian Solar, Inc., Canadian Solar International Limited;
Canadian Solar Manufacturing (Changshu), Inc., Canadian Solar Manufacturing
(Luoyang), Inc., CSI Cells Co., Ltd., CSI-GCL Solar Manufacturing (YanCheng) Co.,
Ltd., Canadian Solar (USA) Inc. are referred to, collectively, as “Canadian Solar.”
Canadian Solar and Shanghai request the court remand this case to Commerce with
instructions to recalculate its dumping margin to reflect any changes made to Risen’s
dumping margin.
2 Plaintiff-Intervenors Yingli Green Energy Holding Co., Ltd., Baoding Tianwei
Yingli New Energy Resources Co., Ltd., Tianjin Yingli New Energy Resources Co.,
Ltd., Hengshui Yingli New Energy Resources Co., Ltd., Lixian Yingli New Energy
Resources Co., Ltd., Baoding Jiasheng Photovoltaic Technology Co., Ltd., Beijing
Tianneng Yingli New Energy Resources Co., Ltd., Hainan Yingli New Energy
Resources Co., Ltd., Shenzhen Yingli New Energy Resources Co., Ltd., Yingli Green
Energy International Trading Co., Ltd., and Yingli Energy (China) Co., Ltd. are
referred to, collectively, as “Yingli”. Yingli expresses support for arguments raised
in Risen’s brief, and requests that the court remand this proceeding to Commerce
“with instructions to revise its final results and recalculate the dumping margin
applicable to Risen, and also recalculate the weighted average separate rate
applicable to Yingli.” See Yingli’s Mot. at 1–2.
       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20     Page 4 of 31




Consol. Court No. 19-00153                                                     Page 4
PUBLIC VERSION

photovoltaic cells, whether or not assembled into modules (“solar cells”), from the

People’s Republic of China (“PRC” or “China”).3 See [Pl. Risen’s] Memo. Supp. Mot.

J. Agency R. at 1–2, 14–34, Mar. 26, 2020, ECF No. 40-2 (“Risen’s Br.”); [Pl.-

Intervenors Canadian Solar’s & Shanghai’s] Memo. Supp. Mot. J. Agency R. at 1, 9–

18, Mar. 26, 2020, ECF No. 42-1 (“Pl.-Intervenors’ Br.”); [SunPower’s] Memo. Supp.

56.2 Mot. J. Agency R. Confidential Version at 1–3, 10–32, Mar. 26, 2020, ECF No.

44 (“SunPower’s Br.”); see also Crystalline Silicon Photovoltaic Cells, Whether or Not

Assembled Into Modules, From the [PRC], 84 Fed. Reg. 36,886 (Dep’t Commerce July

30, 2019) (final results of [ADD] admin. review and final determination of no

shipments; 2016–2017) (“Final Results”) and accompanying Issues and Decisions

Memo. for the [Final Results], A-570-979, (July 24, 2019), ECF No. 33-2 (“Final

Decision Memo”); Initiation of [ADD] & Countervailing Duty Admin. Reviews, 83 Fed.

Reg. 8,058 (Dep't Commerce Feb. 23, 2018) (“Initiation of Reviews”); Crystalline

Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From the [PRC],

77 Fed. Reg. 73,018 (Dep’t of Commerce Dec. 7, 2012) (amended final determination

of sales at less than fair value, and [ADD] order) (“ADD Order”).




3 Risen and SunPower also appear as Defendant-Intervenors in this consolidated
action. See Order, Oct. 30, 2019, ECF No. 25 (granting SunPower’s consent motion
to intervene as defendant-intervenor); Order, Oct. 21, 2019, ECF No. 11 (Member
Docket No. 19-155) (granting Risen’s consent motion to intervene as defendant-
intervenor).
       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 5 of 31




Consol. Court No. 19-00153                                                    Page 5
PUBLIC VERSION

      Namely, Plaintiff Risen and Plaintiff-Intervenors challenge Commerce’s

decision to apply partial facts available with an adverse inference (“adverse facts

available” or “AFA”)4 when calculating the normal value of Risen’s entries of subject

merchandise to fill gaps in the record caused by the refusal of certain unaffiliated

suppliers to cooperate with Commerce’s investigation. See Risen’s Br. at 14–34; Pl.-

Intervenors’ Br. at 9–18. Consolidated Plaintiff SunPower challenges Commerce’s

refusal to apply partial AFA to Risen’s cooperative unaffiliated suppliers.       See

SunPower’s Br. at 14–20. Moreover, SunPower challenges Commerce’s valuation of

the nitrogen input, see id. at 20–28, Commerce’s selection of Descartes freight rates

to value ocean freight expenses, see id. at 29–32, and Commerce’s decision to adjust

the export price (or constructed export price) (“U.S. Price”) by the amount of the

countervailing duty (“CVD”) imposed to offset the benefit conferred to manufacturers

and producers by the Export Import Bank of China’s (“Ex-Im Bank”) Export Buyer’s

Credit Program (“Credit Program”) in the concurrent administrative review of the

companion CVD order (“companion CVD review”). See id. at 10–14.




4 Parties and Commerce sometimes use the shorthand “AFA” or “adverse facts
available” to refer to Commerce's reliance on facts otherwise available with an
adverse inference to reach a final determination. AFA, however, encompasses a two-
part inquiry established by statute. See 19 U.S.C. § 1677e(a)–(b). It first requires
Commerce to identify information missing from the record, and second, to explain
how a party failed to cooperate to the best of its ability as to warrant the use of an
adverse inference when “selecting among the facts otherwise available.” Id.
         Case 1:19-cv-00153-CRK Document 79      Filed 11/10/20   Page 6 of 31




Consol. Court No. 19-00153                                                    Page 6
PUBLIC VERSION

        For the following reasons, the court sustains Commerce’s refusal to apply

partial AFA to Risen’s cooperative unaffiliated suppliers; Commerce’s decision to

value Risen’s nitrogen FOP using Bulgarian import data; Commerce’s decision to use

Descartes data to value ocean freight expenses; and Commerce’s decision to adjust

the U.S. Price by the amount of the CVD imposed to offset the benefit conferred to

manufacturers and producers by the Credit Program in the companion CVD review.

However, the court remands, for further explanation or reconsideration, Commerce’s

application of partial AFA to Risen’s uncooperative unaffiliated suppliers.

                                  BACKGROUND

        In 2012, Commerce published the ADD order covering solar cells from China.

See generally ADD Order. On February 23, 2018, in response to timely requests,

Commerce initiated its fifth administrative review of the ADD Order. See generally

Initiation of Reviews. Commerce chose Risen and Chint Solar Zhejiang Co., Ltd.

(“Chint”)5 as mandatory respondents.6 See Second Resp’t Selection Memo. [for 2016-



5For purposes of this review, Commerce treated Chint Solar, Chint Energy (Haining)
Co., Ltd., Chint Solar (Jiuquan) Co., Ltd., and Chint Solar (Hong Kong) Company
Limited as a single “collapsed” entity. See Prelim. Decision Memo at 7–8; Final
Decision Memo at 1 n.2. If affiliated producers and exporters are collapsed, those
companies may be considered a single entity. Collapsing entities allows sales of one
collapsed entity to be considered sales of the other for purposes of Commerce's
dumping margin calculation. See 19 C.F.R. § 351.401(f)(1) (2018); 19 U.S.C.
§§ 1675(a)(2)(A)(ii), 1677b(a).
6   Commerce initially selected Risen and the collapsed entity Changzhou Trina Solar

                                                                  (footnote continued)
       Case 1:19-cv-00153-CRK Document 79       Filed 11/10/20   Page 7 of 31




Consol. Court No. 19-00153                                                   Page 7
PUBLIC VERSION

2017 Admin. Review], PD 147, bar code 3696673-01 (Apr. 19, 2018) (“Second Resp’t

Selection Memo”);7 Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled

Into Modules, From the [PRC], 83 Fed. Reg. 67,222 (Dep’t Commerce Dec. 28, 2018)

(prelim. results of [ADD] admin. review and prelim. determination of no shipments;

2016–2017 ) (“Prelim. Results”) and accompanying Issues and Decisions Memo. for

the [Prelim. Results] at 2–3, 7–8, A-570-979, PD 497, bar code 3785207-01 (Dec. 20,

2018) (“Prelim. Decision Memo”).

      On December 28, 2018, Commerce published its preliminary determination.

See generally Prelim. Results; Prelim. Decision Memo.       Given that Commerce

considers the PRC to be a nonmarket economy (“NME”), when calculating Risen’s and

Chint’s dumping margin,8 Commerce determined the normal value of Risen’s and



Energy Co., Ltd. (“Trina”) as mandatory respondents. See Resp’t Selection Memo.
[for 2016-2017 Administrative Review] at 5–7, PD 79, bar code 3682915-01 (Mar. 15,
2018). Upon requests from both Trina and petitioners, Commerce rescinded its
review of Trina and instead selected Chint as a mandatory respondent. See Prelim.
Decision Memo at 3; Second Resp’t Selection Memo at 2–3.
7 On August 31, 2020, Defendant submitted indices to the public and confidential
administrative records underlying Commerce's final determination. These indices are
located on the docket at ECF Nos. 68 and 67, respectively. All further references in
this opinion to administrative record documents are identified by the numbers
assigned by Commerce in those indices and preceded by “PD” and “CD” to denote
public or confidential documents.
8The term “nonmarket economy country” denotes any foreign country that Commerce
determines “does not operate on market principles of cost or pricing structures, so
that sales of merchandise in such country do not reflect the fair value of the
merchandise.” Section 771(18)(A) of the Tariff Act of 1930, as amended, 19 U.S.C.

                                                                 (footnote continued)
       Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 8 of 31




Consol. Court No. 19-00153                                                     Page 8
PUBLIC VERSION

Chint’s entries of subject merchandise by using data from a surrogate market

economy country (“surrogate country”) to value the factors utilized to produce the

subject merchandise (“factors of production” or “FOPs”). See Section 773(c)(4) of the

Tariff Act of 1930, as amended, 19 U.S.C. § 1677b(c)(4) (2018).9 Commerce chose

Thailand as the primary surrogate country for purposes of valuing all FOPs. See

Prelim. Decision Memo at 16–19. Commerce resorted to partial AFA to calculate the

value of certain FOPs because several of Risen’s unaffiliated solar cell and module

suppliers refused to cooperate with Commerce’s requests for information. See Prelim.

Decision Memo at 15–16.         Namely, Commerce applied the highest reported

consumption rates in place of missing consumption figures for certain inputs used by

Risen to produce subject merchandise sold in the U.S. during the period of review

(“POR”), but only to the extent that the information on those inputs was missing due

to the refusal of Risen’s unaffiliated suppliers to cooperate. See Risen Unreported

FOPs Memo. at 9–10, PD 508, CD 898, bar codes 3785421-01, 3785419-01 (Dec. 20,

2018) (“Unreported FOPs Memo”). Finally, Commerce used data on ocean freight

rates from the Maersk Line and Descartes websites (“Maersk data” and “Descartes




§ 1677(18)(A) (2018). In such cases, Commerce must “determine the normal value of
the subject merchandise on the basis of the value of the factors of production utilized
in producing the merchandise . . . [together with other costs and expenses].” Id.
§ 1677b(c)(1).

9 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2018 edition.
       Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 9 of 31




Consol. Court No. 19-00153                                                     Page 9
PUBLIC VERSION

data”) to value ocean freight expenses. Prelim. Decision Memo at 28. With respect

to its calculation of U.S. Price, Commerce declined to increase the U.S. Price by the

amount of any CVD imposed to offset the Ex-Im Bank’s Credit Program in the

companion CVD review. See Prelim. Decision Memo at 32–33; see also Crystalline

Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From the [PRC],

83 Fed. Reg. 34,828 (Dep't Commerce July 23, 2018) (final results of CVD admin.

review; 2015) (“CVD AR”) and accompanying Issues and Decisions Memo. for [CVD

AR]    Cmts.     at    1–2,    C-570-980,     (July    12,   2018),    available    at

https://enforcement.trade.gov/frn/summary/prc/2018-15692-1.pdf (last visited Oct.

26, 2020) (“CVD AR IDM”). Commerce calculated preliminary weighted-average

dumping margins of 15.74 and 98.41 percent for Risen and Chint, respectively.

Prelim. Results, 83 Fed. Reg. at 67,224.

      For the Final Results, although continuing to rely on Thailand as the primary

surrogate country, Commerce decided that Thai data on nitrogen prices were

unreliable and determined instead to use Bulgaria’s Global Trade Atlas (“GTA”)

import data (“Bulgarian import data”) to derive a surrogate value for the nitrogen

input. See Final Decision Memo at 37–43. Moreover, instead of using both Maersk

and Descartes data to calculate ocean freight rates, Commerce relied solely on

Descartes data because its freight rates “are contemporaneous with the POR, for a

container size used by the respondents, and, where possible, product specific[.]” Final

Decision Memo at 59. Finally, upon reconsideration of its initial position, Commerce
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 10 of 31




Consol. Court No. 19-00153                                                    Page 10
PUBLIC VERSION

determined that it was necessary to increase the U.S. Price to account for

countervailing duties it imposed to offset the Ex-Im Bank’s Credit Program in the

companion CVD review. See Final Decision Memo at 15–17. Commerce calculated

final dumping margins of 4.79 and 2.67 percent for Risen and Chint, respectively.

Final Results, 84 Fed. Reg. at 36,888.

                JURISDICTION AND STANDARD OF REVIEW

      This court has jurisdiction pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28

U.S.C. § 1581(c), which grant the court authority to review actions contesting the

final determination in an administrative review of an ADD order. The court will

uphold Commerce’s determination unless it is “unsupported by substantial evidence

on the record, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

                                   DISCUSSION

I.    Use of Bulgarian Import Data

      SunPower argues that Commerce’s determination that the Thai data was

unreliable is not supported by substantial evidence because Commerce failed to point

to evidence that the data was aberrant. See SunPower’s Br. at 20–28. Defendant,

Chint and Risen counter that Commerce reasonably determined that the Thai data

was unreliable due to inconsistencies in the reported value of the nitrogen input

between sources of Thai pricing data on the record. See Def.’s Resp. to Pls.’ Mots. J.

Agency R. at 30–34, July 10, 2020, ECF No. 52 (“Def.’s Br.”); Consol. Def.-Intervenor

[Chint’s] Resp. to [SunPower’s] 56.2 Mot. J. Agency R. at 18–32, July 10, 2020, ECF
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 11 of 31




Consol. Court No. 19-00153                                                   Page 11
PUBLIC VERSION

No. 51 (“Chint’s Resp. Br.”); Def.-Intervenor [Risen’s] Resp. Opp’n Consol. Pl.’s Mot.

J. Agency R. at 14–18, July 10, ECF No. 49 (“Risen’s Resp. Br.”). For the following

reasons, Commerce’s decision to rely on Bulgarian import data is sustained.

      When conducting an administrative review of an ADD order, Commerce

determines whether the subject merchandise is sold into the U.S. at less than fair

value by comparing the normal value of the merchandise with its U.S. Price during

the POR. 19 U.S.C. §§ 1673d,10 1677(35)(A). Commerce calculates antidumping

duties owed on entries of merchandise to reflect the amount by which the normal

value exceeds the U.S. Price (i.e., the dumping margin). See id; see also 19 U.S.C.

§§ 1677b, 1677a.

      Commerce usually determines normal value based on sales of the subject

merchandise in the foreign market or in a third country comparator market. See 19

U.S.C. § 1677b(a)(1)(A)–(C). However, when conducting an administrative review of

an ADD order covering merchandise from a country that Commerce has designated

a non-market economy (“NME”), “sales of merchandise in [that NME] country do not

reflect the fair value of the merchandise.” 19 U.S.C. § 1677(18)(A). As such, in NME

proceedings, Commerce calculates normal value based on the FOPs for the subject

merchandise, with an added amount for general expenses and profits plus the cost of


10The U.S. Court of Appeals for the Federal Circuit (“Court of Appeals”) has clarified
that the methods under 19 U.S.C. § 1673d apply to administrative reviews as well as
investigations. See Albemarle Corp. v. United States, 821 F.3d 1345, 1352–53 (Fed.
Cir. 2016).
      Case 1:19-cv-00153-CRK Document 79           Filed 11/10/20   Page 12 of 31




Consol. Court No. 19-00153                                                        Page 12
PUBLIC VERSION

containers, coverings, and other expenses. See 19 U.S.C. § 1677b(c); see also 19

C.F.R. § 351.408 (2018).11       In so doing, Commerce relies on “best available

information” about the value of the FOPs used to produce the merchandise derived

from one or more surrogate market economy countries (“surrogate values”) that are

at a comparable level of economic development to the NME country and where there

are   significant    producers     of    the    subject    merchandise.      19     U.S.C.

§ 1677b(c)(4). To the extent possible, Commerce’s regulatory preference is to “value

all factors in a single surrogate country.” 19 C.F.R. § 351.408(c)(2).

      Commerce has broad discretion to decide what constitutes “the best available

information,” as the phrase is not statutorily defined. See QVD Food Co. v. United

States, 658 F.3d 1318, 1323 (Fed. Cir. 2011). However, the agency must ground its

selection in the overall purpose of the statute, which is to calculate accurate dumping

margins. See Rhone Poulenc, Inc. v. United States, 899 F.2d 1185, 1191 (Fed. Cir.

1990); see also Parkdale Int’l. v. United States, 475 F.3d 1375, 1380 (Fed. Cir. 2007).

      Commerce normally selects the best available information by evaluating data

sources based on their: (1) specificity to the input; (2) tax and import duty exclusivity;

(3) contemporaneity with the POR; (4) representativeness of a broad market average;

and (5) public availability. See Import Admin., U.S. Dep’t Commerce, Non-Market

Economy Surrogate Country Selection Process, Policy Bulletin 04.1 (2004), available


11Further citations to Title 19 of the Code of Federal Regulations are to the 2018
edition.
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 13 of 31




Consol. Court No. 19-00153                                                   Page 13
PUBLIC VERSION

at https://enforcement.trade.gov/policy/bull04-1.html (last visited Oct. 26, 2020)

(“Policy Bulletin 04.1”).

      Although it prefers to value all FOPs using data from a single surrogate

country, Commerce decides not to use data from Thailand and uses Bulgarian import

data to value nitrogen. See Final Decision Memo at 40–43. Commerce observes that

the AUV of imports of nitrogen into Thailand derived from the GTA data (“Thai

import data”) is $10.05 per kilogram, while GasWorld data on domestic prices for

nitrogen in Thailand provide values of $0.13 per kilogram for liquid nitrogen and

$0.05 per kilogram for nitrogen gas. See id. at 40–41. Noting similar disparities

between prices for nitrogen imports and domestic prices for nitrogen in Mexico and

South Africa, and citing “concerns regarding the actual broad market price of nitrogen

in those countries[,]” Commerce considers several alternative surrogate countries.

See id. at 41–43. Commerce selects import data from Bulgaria because, among the

sources that satisfy its selection criteria, Bulgaria has the highest volume of imports

of nitrogen. See Final Decision Memo at 41–42.

      Commerce’s decision to rely on the Bulgarian import data is supported by

substantial evidence. According to Commerce, not only does the Bulgarian import

data satisfy its selection criteria, Bulgaria is also the surrogate country with the

largest volume of nitrogen imports amongst the alternative sources on the record.

See Final Decision Memo at 41–42. It is reasonable for Commerce to infer that using

a larger sample size would result in a more representative and less distortive
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 14 of 31




Consol. Court No. 19-00153                                                    Page 14
PUBLIC VERSION

surrogate value. See id. Contrary to SunPower’s argument, it is also reasonable for

Commerce to infer—from significant disparities between the nitrogen GTA import

data and GasWorld domestic pricing data for Thailand, Mexico, and South Africa—

that one, or both, are unreliable sources of nitrogen AUV data. See id. at 43. A wide

divergence in the reported value of nitrogen between the sources suggests that either

the import prices or the domestic prices, or both, are inaccurate and untrustworthy

for purposes of valuing the nitrogen input. Without record evidence as to which

source is the reliable one, it stands to reason that Commerce would depart from its

practice of valuing all FOPs based on a single surrogate country, and instead rely on

Bulgarian import data in order to avoid using distorted data.

      Moreover, SunPower’s argument that Commerce fails to demonstrate that the

GasWorld data on domestic prices is an appropriate benchmark against which to

determine whether the GTA import data is aberrant misses the point. As it explains,

Commerce finds the Thai import data to be unreliable, not aberrant. See Final

Decision Memo at 42–43.       SunPower might prefer that Commerce ignore the

GasWorld data when determining whether the GTA data is reliable, but the court

cannot say that it is unreasonable for Commerce to consider the disparities between

the two datasets. As such, Commerce’s determination is sustained.

II.   Commerce’s Application of Partial AFA

      Risen and Plaintiff-Intervenor’s submit that Commerce’s decision to apply

partial AFA against Risen’s suppliers to fill the gaps in record evidence caused by its
         Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20     Page 15 of 31




Consol. Court No. 19-00153                                                        Page 15
PUBLIC VERSION

uncooperative unaffiliated suppliers is an impermissible application of 19 U.S.C.

§ 1677e in this instance.      See Risen’s Br. at 14–33; Pl.-Intervenors’ Br. at 9–18.

Defendant counters that Commerce’s decision to apply partial AFA with respect to

those unaffiliated suppliers who refused to cooperate with Commerce’s inquiry

reasonably balances its statutory obligation to calculate accurate margins with its

policy of using adverse inferences to induce cooperation. See Def.’s Br. at 11–25. For

the following reasons, Commerce’s decision to apply partial AFA against Risen’s

suppliers is remanded for further explanation or reconsideration.

         To determine the normal value of the subject merchandise in NME countries

Commerce solicits input data and surrogate values for those inputs from the parties.

See e.g., Globe Metallurgical, Inc. v. United States, 32 CIT 1070, 1075 (2008). Where,

despite its solicitations, information necessary to calculate normal value is not

available on the record, Commerce uses “facts otherwise available” in place of the

missing information. See 19 U.S.C. § 1677e(a)(1).12 If Commerce further “finds that




12   19 U.S.C. § 1677e(a) also applies where an interested party or any other person—
         (A) withholds information that has been requested by the administering
         authority or the Commission under this title,
         (B) fails to provide such information by the deadlines for submission of the
         information or in the form and manner requested, subject to subsections (c)(1)
         and (e) of section 782 [19 USCS § 1677m(c)(1) and (e)],
         (C) significantly impedes a proceeding under this title, or


                                                                       (footnote continued)
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 16 of 31




Consol. Court No. 19-00153                                                    Page 16
PUBLIC VERSION

an interested party has failed to cooperate by not acting to the best of its ability to

comply with a request for information,” Commerce may apply “an inference that is

adverse to the interests of that party in selecting among the facts otherwise

available[.]” Id. § 1677e(b)(1). However, under certain circumstances, Commerce

may incorporate an adverse inference under § 1677e(a) in calculating a cooperative

respondent’s margin, if doing so will yield an accurate rate, promote cooperation, and

thwart duty evasion. See Mueller Comercial de Mexico S. De R.L. de C.V. v. United

States, 753 F.3d 1227, 1232–36 (Fed. Cir. 2014) (“Mueller”). When analyzing the use

of an adverse inference as a part of a § 1677e(a) analysis, the predominant concern

must be accuracy. See id. at 1233.

      Stating that it is operating “primarily under” 19 U.S.C. § 1677e(a), Commerce

explains that, in furtherance of the policy objectives of promoting cooperation and

thwarting duty evasion as cited in Mueller, it selects the highest FOP consumption

rates reported by Risen and Chint to fill the gap in the record caused by Risen’s and

Chint’s unaffiliated suppliers failure to comply with its request for information. See

Final Decision Memo at 9–14; see also Mueller, 753 F.3d at 1232–36. Commerce

explains that using the highest FOP consumption rates as plugs for missing cost data


      (D) provides such information but the information cannot be verified as
      provided in section 782(i) [19 USCS § 1677m(i)], the administering authority
      and the Commission shall, subject to section 782(d) [19 USCS § 1677m(d)], use
      the facts otherwise available in reaching the applicable determination under
      this title.
19 U.S.C. § 1677e(a)(2).
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20    Page 17 of 31




Consol. Court No. 19-00153                                                    Page 17
PUBLIC VERSION

caused by Risen’s and Chint’s uncooperative unaffiliated suppliers prevents the “real

possibility” that suppliers will avoid duties by exporting through the mandatory

respondents, and that doing so also deters non-cooperation. Final Decision Memo at

12. Although Risen and Chint each cooperated with its investigation, Commerce

observes that incorporating adverse inferences furthers its policy objectives because

Risen and Chint are “significant producers in the solar market” and “could potentially

induce the cooperation of the [non-cooperative] suppliers.”       Id.   Commerce then

concludes that its application of the highest FOP consumption rates solely where FOP

information is missing due to the refusal of Risen’s and Chint’s suppliers to cooperate

promotes accuracy by ensuring that any increase to the dumping margin is

commensurate with the amount of non-cooperation by the suppliers. See id. at 13.

      Commerce’s determination is unsupported by substantial evidence.             The

evidence that Commerce cites does not support its claim that using partial AFA

furthers its policy objectives.   Regarding the threat of duty evasion, unlike the

supplier at issue in Mueller, the unaffiliated suppliers in this case are not mandatory

respondents refusing to participate in the review, see Mueller, 753 F.3d at 1229–30,

1235, and Commerce does not point to substantial evidence to otherwise support its

concern that the unaffiliated suppliers intend to evade their own potential duties by

exporting subject merchandise into the U.S. through Risen.13 See id. Moreover,


13The court discusses Commerce’s determination with respect to Risen since Chint
does not challenge Commerce’s application of partial AFA.
      Case 1:19-cv-00153-CRK Document 79          Filed 11/10/20   Page 18 of 31




Consol. Court No. 19-00153                                                    Page 18
PUBLIC VERSION

regarding Commerce’s aim of deterring non-cooperation, Commerce cites no evidence

of a mechanism or relationship that Risen could use to induce the cooperation of their

unaffiliated suppliers.    Compare id., 753 F.3d at 1234–35 (explaining how

Commerce’s policy objective of inducing cooperation may be advanced where there is

an existing relationship between the mandatory respondent and uncooperative

supplier) with Final Decision Memo at 13 (determining that a plausible threat that

the mandatory respondent may refuse to purchase subject merchandise from the

suppliers is sufficient to induce cooperation).14 Commerce observes that Risen is a

large producer that may refuse to purchase subject merchandise from the non-

cooperating, unaffiliated suppliers, see id. at 12, but such observations do not




14 Defendant claims that “Commerce went beyond highlighting Risen’s size and
market presence by also considering the nature of Risen’s supplier partnership” to
determine that Risen had sufficient leverage over its unaffiliated suppliers, Def.’s Br.
at 22 (quoting Unreported FOPs Memo at 7–8), but any consideration of Risen’s
supplier partnerships appears cursory. As support for its claim that Commerce
considered the existence of “‘back-to-back’ agreements and existing relationships”,
Defendant quotes Commerce’s conclusion in the Unreported FOPs Memo that “Risen
is an important customer to its Chinese solar cell suppliers.” Id. Neither Defendant
nor Commerce explain how the importance of Risen’s relationship to its customers is
such that Risen “is in a position to induce cooperation from those suppliers.”
Unreported FOPs Memo at 8. On the other hand, Risen submits that it has no control
over the business and production records of its unaffiliated suppliers. Pl. [Risen’s]
Reply Br. at 12, Aug. 17, 2020, ECF No. 64 (“Risen’s Reply Br.”). Risen explains that
it purchases inputs from a large number of unaffiliated suppliers at relatively small
quantities, and that no supplier was exclusively dependent on Risen as a purchaser.
See id. at 11–12 (citations omitted). On remand, should Commerce continue to apply
partial AFA, it should explain why its determination is reasonable in light of any
detracting record evidence raised with respect to this issue.
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 19 of 31




Consol. Court No. 19-00153                                                   Page 19
PUBLIC VERSION

demonstrate that Risen had leverage over its unaffiliated suppliers under a more

searching § 1677e(a) analysis.15

      Commerce also fails to adhere to Mueller’s emphasis on accuracy above all else.

See Mueller, 753 F.3d at 1233. Commerce states that it properly takes into account

the predominant interest in calculating accurate dumping margins by only applying

adverse inferences “precisely to and commensurate with the amount of uncooperation

by the suppliers[.]” Final Decision Memo at 13. Yet, Commerce does not cite record

evidence that using the highest FOP consumption rates on the record result in

accurate dumping margins for Risen. See Mueller, 753 F.3d at 1232–33.16 As such,



15Commerce and Defendant cite dicta from KYD, Inc. v. United States as support for
Commerce’s reasoning that Risen’s exposure to enhanced ADD duties could
potentially induce the cooperation of its unaffiliated suppliers. See e.g., Final
Decision Memo at 12 (citing 607 F.3d 760, 768 (Fed. Cir. 2010) (“KYD”)); Def.’s Br. at
16–17. Irrespective of the applicability of KYD’s dicta, the Court of Appeals in
Mueller stressed the importance of there being an existing relationship between the
cooperating and the non-cooperating suppliers where Commerce seeks to use partial
AFA to induce cooperation. See Mueller, 753 F.3d at 1234–35 (citing, inter alia, KYD,
607 F.3d at 768). Here, as explained above, Commerce cites no evidence of such a
relationship between Risen and its unaffiliated suppliers.
16 Defendant invokes Nan Ya to argue that Commerce need only demonstrate that
the partial AFA rate is a reasonably accurate estimate of the respondent’s actual rate.
See Def.’s Br. at 21–22 (citing Nan Ya Plastics Corp. v. United States, 810 F.3d 1333,
1344 (Fed. Cir. 2016); F.lli De Cecco Di Filippo Fara S. Martino S.p.A. v. United
States, 216 F.3d 1027 (Fed. Cir. 2000); Papierfabrik Aug. Koehler SE v. United
States, 843 F.3d 1373 (Fed. Cir. 2016)). Nan Ya, however, involved adverse
inferences against uncooperative respondents under 19 U.S.C. § 1677e(b), while here,
Commerce states that it is operating “primarily under” § 1677e(a) to apply partial
AFA against cooperative respondents. Moreover, Commerce cites no evidence that
using the highest consumption rates results in a “reasonably accurate estimate of
[Risen’s] actual rate[.]” Def.’s Br. at 22.
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 20 of 31




Consol. Court No. 19-00153                                                    Page 20
PUBLIC VERSION

the court must remand to Commerce for further explanation or reconsideration.17 On

remand, should Commerce continue to rely on partial AFA on the basis of the same

policy objectives, it should point to evidence of an existing relationship or mechanism

that Risen could have used to induce the cooperation of its unaffiliated suppliers, and

should furthermore explain why the highest FOP consumption rates on the record

further the predominant interest in calculating accurate dumping margins.




17 Risen and Plaintiff-Intervenors also argue that Commerce’s determination that
FOP information missing from the record was significant is arbitrary and capricious.
See Risen’s Br. at 26–33; Pl.-Intervenors’ Br. at 17 (expressing support for Risen’s
argument). Commerce, however, explains that [[         ]] percent and [[ ]] percent
of solar cells and solar modules, respectively, came from uncooperative unaffiliated
suppliers, and that these amounts constitute a material quantity that distinguishes
its decision from other situations where Commerce has excused respondents from
reporting FOPs. Unreported FOPs Memo at 10. Thus, contrary to Risen’s
submission, see Risen’s Br. at 31, Commerce does provide a reasoned explanation for
its determination. Risen does not explain how Commerce’s decision is arbitrary
capricious, but rather, takes issue with how Commerce weighed the evidence, and
argues that Commerce should have found the FOP information on the record was a
reasonable and representative sample of Risen’s costs. See id. at 31 (arguing that
Commerce did not consider the quantity of unaffiliated suppliers, the average amount
of FOP data from each uncooperative supplier, Risen’s business model, and the solar
panel industry in China). Regardless of whether the remaining FOP information on
the record was sufficient to constitute a reasonable and representative sample of
Risen’s costs based on its preferred considerations, Risen points to no authority
limiting Commerce’s discretion to request FOP information from all of Risen’s
suppliers and fails to persuade that Commerce’s decision to do so is arbitrary and
capricious in light of its evidence-based determination and reasoned explanation. See
Final Decision Memo at 24.
       Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 21 of 31




Consol. Court No. 19-00153                                                    Page 21
PUBLIC VERSION

III.   Commerce’s Refusal to Apply Facts Available to Risen’s Cooperative
       Unaffiliated Suppliers

       SunPower challenges Commerce’s refusal to apply partial AFA to Risen’s

cooperative unaffiliated suppliers. See SunPower’s Br. at 14–20. Namely, SunPower

argues that Commerce’s determination that the suppliers Commerce deemed

cooperative acted to the best of their ability is unreasonable due to “glaring”

deficiencies in their responses to Commerce’s inquiry.18 See id. Defendant counters

that Commerce’s determination is reasonable because the cooperative suppliers

explained the deficiencies in their submissions, and their responses were sufficient to

enable Commerce to calculate a dumping margin. See Def.’s Br. at 25–30. For the

following reasons, Commerce’s refusal to apply partial AFA to Risen’s cooperative

suppliers are sustained.

       As explained, where information necessary to calculate a respondent’s

dumping margin is not available on the record, or where information has been

withheld, is untimely, cannot be verified, or a party impedes the proceeding,

Commerce applies “facts otherwise available” in place of the missing information. See

19 U.S.C. § 1677e(a). If Commerce “finds that an interested party has failed to

cooperate by not acting to the best of its ability to comply with a request for

information,” Commerce may apply “an inference that is adverse to the interests of




18 SunPower thus challenges Commerce’s determination that these suppliers are
“cooperative.” See SunPower’s Br. at 14–20.
         Case 1:19-cv-00153-CRK Document 79       Filed 11/10/20   Page 22 of 31




Consol. Court No. 19-00153                                                    Page 22
PUBLIC VERSION

that party in selecting from among the facts otherwise available.” Id. § 1677e(b)(1).

A respondent cooperates to the “best of its ability” when it “has put forth its maximum

effort to provide Commerce with full and complete answers to all inquiries in an

investigation.” Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382 (Fed. Cir.

2003).

         Here, Commerce finds that the supplemental responses it received from the six

cooperative unaffiliated suppliers adequately address the deficiencies that SunPower

complains of, eliminating a need to employ facts available under 19 U.S.C. § 1677e(a).

See Final Decision Memo at 23–24; see also SunPower’s Br. at 16–17. Implicit in its

conclusion that “the information provided by [the unaffiliated suppliers] is sufficient

to calculate an accurate margin for Risen” is Commerce’s finding that necessary

information is not missing from the record pursuant to 19 U.S.C. § 1677e(a)(1). See

Final Decision Memo at 23–24.        Moreover, Commerce “do[es] not find that the

suppliers withheld information that had been requested or significantly impeded the

proceeding under [19 U.S.C. § 1677e(a)(2)(C)], because they responded to Commerce’s

requests for information by providing the requested information.”           Id. at 24.

SunPower, pointing to various purported deficiencies in the suppliers’ factual

submissions, contests Commerce’s determination that the suppliers provided

sufficient information, and claims that the deficiencies themselves demonstrate that
      Case 1:19-cv-00153-CRK Document 79          Filed 11/10/20   Page 23 of 31




Consol. Court No. 19-00153                                                    Page 23
PUBLIC VERSION

the suppliers failed to act to the best of their ability.19 Commerce addresses the

discrepancies identified by SunPower,20 and concludes that the information provided




19 Commerce, Defendant, and SunPower occasionally conflate the two distinct
analytical steps of 19 U.S.C. § 1677e(a) and (b). Commerce concludes that the
suppliers provided sufficient information to calculate accurate rates. See Final
Decision Memo at 22–24. Its conclusions with respect to whether necessary
information was missing from the record and whether the suppliers had sufficiently
responded to Commerce's inquiries would seem to obviate the need for an analysis of
whether those suppliers had acted to the best of their ability. Yet, in the Final
Decision Memo, Commerce continues to analyze whether the suppliers acted to the
best of their ability. See id. at 24. However, as stated above, AFA is a short-hand
term employed by many parties before Commerce and before this Court that actually
refers to two distinct statutory provisions. Using the shorthand masks the statutory
basis upon which Commerce relies, specifically § 1677e(a).
20 First, with respect to SunPower’s contention that certain suppliers failed to support
or reconcile their reported labor, electricity, and water consumption amounts, see
SunPower’s Br. at 15–18, Commerce preliminarily notes that it did not ask for
supporting documentation and that it is not required to request such documentation,
since Commerce usually reviews such documents at verification. See Final Decision
Memo at 23. Moreover, Commerce explains that the cooperating companies
“described the steps used in their cost reconciliations in their Section D responses[,]”
“performed the basic steps of reconciling profit and loss statements to cost of goods
sold, cost of production, and POR raw material consumption” and, where certain
suppliers were asked, they complied with Commerce’s request to “reconcile [their]
audited financial statements to their cost reconciliations[.]” As such, Commerce did
not find it necessary to issue additional questions regarding these reconciliations.
See id. at 23. Second, in response to SunPower's concerns about missing audited
financial statements, see SunPower’s Br. at 15, Commerce explains that, where a
supplier maintained audited financial statements, the supplier submitted such
statements to Commerce. See id. at 23. Third, with respect to SunPower’s concerns
about reconciliations with [[
           ]] Commerce notes that all but one supplier explained that these negative
quantities relate to “returns into inventory of items that were not consumed in
production[,]” and that the suppliers submitted credit notes and return-slips

                                                                   (footnote continued)
      Case 1:19-cv-00153-CRK Document 79          Filed 11/10/20   Page 24 of 31




Consol. Court No. 19-00153                                                     Page 24
PUBLIC VERSION

by the six cooperative suppliers is sufficient to calculate an accurate dumping margin

for Risen. See Final Decision Memo at 23–24. SunPower does not explain why

Commerce’s determination was unreasonable, but rather, requests the court reweigh

the evidence, which the court will not do. See SunPower’s Br. at 18–20; but see

Downhole Pipe & Equipment, L.P. v. United States, 776 F.3d 1369, 1376 (Fed. Cir.

2015). As such, Commerce’s determination is sustained.

IV.   Reliance on Descartes Freight Rates to Value Ocean Freight

      SunPower argues that Commerce contravenes agency practice by refusing to

use Maersk data on ocean freight rates, and further submits that Commerce’s

reliance on Descartes data was unsupported by substantial evidence because




supporting their explanation. See id. at 23; see also SunPower’s Br. at 18. The
remaining company, Commerce explained, demonstrated “through tracing the steps
in the cost reconciliation, that the negative withdrawals pertained to transferring
expenses from production to research and development[,] but, nonetheless, the
corresponding quantities were included in the reported POR consumption.” Final
Decision Memo at 23. Commerce found this explanation to be sufficient. See id.
Fourth, Commerce “sought clarification from three suppliers as to why certain
materials identified in their inventory-out details, and submitted as part of their cost-
reconciliations, were excluded from their reported consumption.” Id. at 24.
Commerce found, that in some instances, the materials are the same inputs used by
Risen and the supplier to produce the subject merchandise, and in others, that—
although the materials had a different name—they appeared to be the same or
similar to inputs used to produce the merchandise other consideration. See id. at 24.
Commerce found satisfactory the companies’ responses that these materials were
either not used to produce merchandise supplied to Risen, or that they were used for
purposes other than production. Commerce’s response demonstrates that it has
considered detracting evidence raised in SunPower’s submissions and reasonably
determines that the information provided by the cooperative suppliers was sufficient
to calculate an accurate dumping margin. See id.
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 25 of 31




Consol. Court No. 19-00153                                                   Page 25
PUBLIC VERSION

Descartes data is specific to chemical products.     See SunPower’s Br. at 29–32.

Defendant, Chint and Risen argue that Commerce reasonably chose Descartes data

because, in addition to being contemporaneous and representing a broad market

average, it is also publicly available unlike Maersk data. See Def.’s Br. at 34–37;

Chint’s Resp. Br. at 32–37; Risen’s Resp. Br. at 18–23. For the following reasons,

Commerce’s decision to rely on Descartes data is sustained.

      As explained, when determining the “best available information” on freight

rates to value ocean freight expenses, Commerce normally evaluates data sources

based on their: (1) specificity to the input; (2) tax and import duty exclusivity; (3)

contemporaneity with the POR; (4) representativeness of a broad market average;

and (5) public availability. See Policy Bulletin 04.1. Commerce’s determination must

be supported by substantial evidence, meaning the evidence is sufficient such that a

reasonable mind might accept the evidence as adequate to support Commerce’s

conclusion while considering contradictory evidence. Consol. Edison Co. of New York

v. NLRB, 305 U.S. 197, 229 (1938).

      Commerce’s determination that Descartes data, without Maersk data

submitted by petitioners, better satisfies its selection criteria is supported by

substantial evidence. See Final Decision Memo at 59–60. In addition to being

contemporaneous with the POR and relating to the container size that respondents

use, Commerce observes that Descartes freight rates are product-specific to the
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 26 of 31




Consol. Court No. 19-00153                                                    Page 26
PUBLIC VERSION

extent that they relate to shipments of solar panels and other solar products.21 See

id.

      Moreover, Commerce explains that, unlike Maersk data rates submitted by the

petitioners, Descartes data freight rates are publicly available. See Final Decision

Memo at 59–60. It is thus reasonable for Commerce to disregard Maersk data and

rely exclusively on Descartes data to value ocean freight expenses.

      SunPower maintains that Maersk data relating to electronics are more specific

than Descartes data.    See SunPower’s Br. at 29–32.       However, it is reasonably

discernible from Commerce’s reliance on Descartes freight rates for solar panels and

other solar products that it views those rates to be product-specific, and that it does

not consider Maersk data rates on electronics to be as specific to the subject

merchandise.    See Final Decision Memo at 59.        Further, it is undisputed that

SunPower submitted to Commerce business proprietary Maersk data. See id. at 59–

60.22 It is reasonable for Commerce to conclude that publicly available data that is,

where possible, product-specific, better satisfies its selection criteria than business


21Although SunPower argues Descartes data “are specific to the shipment of chemical
products,” Commerce explains that it only uses Descartes freight rates for shipments
of chemical products where rates for shipments of solar products to certain U.S.
regions are unavailable. See SunPower’s Br. at 31–32; but see Final Decision Memo
at 59.
22 It is reasonably discernible from Commerce’s statements regarding the treatment
of Maersk data in this review that it assesses public availability based on how the
information is submitted. See id. at 59 (“We disregarded the petitioner’s Maersk
rates, because they were treated as proprietary information on the record of this
review.”).
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 27 of 31




Consol. Court No. 19-00153                                                   Page 27
PUBLIC VERSION

proprietary data that is, as a whole, not as specific to the subject merchandise. That

SunPower comes to a different conclusion is, on its own, insufficient to invalidate

Commerce’s determination.      See Zhaoqing New Zhongya Aluminum Co., Ltd. v.

United States, 36 CIT 1390, 1392, 887 F. Supp. 2d 1301, 1305 (2012) (citing Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951));23 see also Final Decision Memo at

59–60.   As such, Commerce’s decision to value ocean freight expenses using

Descartes data is sustained.

V.    Adjustment to the U.S. Price to Offset Export Buyer’s Credit Program

      SunPower argues that Commerce’s decision to increase U.S. Price by the

amount of the CVD imposed to offset China’s Credit Program in the companion CVD

review is unsupported by substantial evidence because Commerce made that

determination based on AFA and thus made no finding that the Credit Program was

export contingent. See SunPower’s Br. at 10–14. Defendant, Chint and Risen counter

that Commerce found the Credit Program to be export contingent, even if the




23 That Commerce has previously used Maersk data to calculate ocean freight costs
is immaterial. SunPower calls Commerce’s reliance on Maersk data a “longstanding
practice”, see SunPower’s Br. at 30, but, in reality, the practice is relying on the
methodology set out in the Policy Bulletin 04.1. Within that framework, each case
stands on its own record, so the fact that Commerce relied on a particular FOP source
in one case does not bind it to rely on the same source in subsequent cases.
      Case 1:19-cv-00153-CRK Document 79         Filed 11/10/20   Page 28 of 31




Consol. Court No. 19-00153                                                    Page 28
PUBLIC VERSION

determination was based on AFA. See Def.’s Br. at 7–11; Chint’s Resp. Br. at 12–18;

Risen’s Resp. Br. at 5–10.24 Commerce’s determination is sustained.

      When calculating the dumping margin, Commerce is statutorily required to

increase the U.S. Price by the amount of any CVD imposed on the subject

merchandise to offset an export subsidy. 19 U.S.C. § 1677a(c)(1)(C). Here, Commerce

increases the U.S. Price by the amount of the CVD imposed in the companion CVD

review to offset the Credit Program because it finds that the Credit Program was

determined to be an export subsidy. See Final Decision Memo at 16–17. Specifically,

Commerce points to its determination, in the preliminary results of the companion

CVD review, that the benefit conferred by the Credit Program “is tied to export

performance[.]” See Final Decision Memo at 17 (citations omitted).       Although, for

the final results of the companion CVD review, Commerce resorted to AFA to

countervail the Credit Program, see CVD AR IDM at Cmt. 2, Commerce observes

“there is no indication . . . that [it] changed its finding that the program is tied to

export performance.” Final Decision Memo at 17.

       The U.S. Court of Appeals for the Federal Circuit (“Court of Appeals”) decision

in Changzhou affirms Commerce’s position and precludes SunPower’s submission




24 On September 9, 2020, Risen filed with the court a Notice of Supplemental
Authority, apprising the court of the Court of Appeals’ decision in Changzhou Trina
Solar Energy Co. v. United States, Appeals No. 20-1004 (Fed. Cir. Sept. 3, 2020), and
noting the direct relevance of the decision to SunPower’s challenge. See Notice of
Supplemental Authority at 1–2, Sept. 9, 2020, ECF No. 69.
      Case 1:19-cv-00153-CRK Document 79        Filed 11/10/20   Page 29 of 31




Consol. Court No. 19-00153                                                 Page 29
PUBLIC VERSION

with respect to this issue. See SunPower’s Br. at 10–14; [SunPower’s] Reply Br. at

4–5 & n.1, Aug. 17, 2020, ECF No. 66 (“SunPower’s Reply Br.”); but see Changzhou

Trina Solar Energy Co. v. United States, Appeals No. 20-1004 at 16–20 (Fed. Cir.

Sept. 3, 2020) (“Changzhou”). As explained by the Court of Appeals in Changzhou,

that Commerce uses AFA to reach a decision to countervail a program “does not

obviate Commerce’s obligation to make the ‘applicable determination’” and to support

its determination with substantial evidence. Changzhou, Appeals No. 20-1004 at 16–

17 (citations omitted); see also 19 U.S.C. §§ 1677e(a), 1671, 1677(5), (5A),

1516a(b)(1)(B)(i).   Based on the available descriptions of the program in the

companion review, it is reasonable for Commerce to conclude in this proceeding that

the Credit Program was determined to be specific based on export contingency.

Under Changzhou, SunPower’s argument that Commerce’s reliance on AFA means

that it “did not determine the [Credit Program] was export contingent” fails.

SunPower’s Br. at 11; but see Changzhou, Appeals No. 20-1004 at 16–17.25 As such,

Commerce’s determination is sustained.




25SunPower also argues that Commerce’s decision to offset respondents’ cash deposit
in this proceeding negates the adverse effect of its application of AFA in the
companion CVD review. See SunPower’s Br. at 12–14. Risen notes, however, that
Commerce did not offset its cash deposit rate. Risen’s Resp. Br. at 9. As SunPower
later acknowledges, see SunPower’s Reply Br. at 4 n. 1, irrespective of whether
Commerce did offset respondents’ cash deposit rate, the Court of Appeals’ holding in
Jinko Solar Co. v. United States, precludes this argument. See 961 F.3d 1177, 1181–
84 (Fed. Cir. 2020).
      Case 1:19-cv-00153-CRK Document 79           Filed 11/10/20    Page 30 of 31




Consol. Court No. 19-00153                                                     Page 30
PUBLIC VERSION

                                     CONCLUSION

      For foregoing reasons, it is

      ORDERED that Commerce’s refusal to apply partial AFA to Risen’s

cooperative unaffiliated suppliers is sustained; and it is further

      ORDERED that Commerce’s decision to value Risen’s nitrogen input using

Bulgarian import data is sustained; and it is further

      ORDERED that Commerce’s decision to use Descartes data to value ocean

freight expenses is sustained; and it is further

      ORDERED that Commerce’s decision to adjust U.S. Price by the amount of

the CVD imposed to offset the benefit conferred to manufacturers and producers by

the Credit Program in the companion CVD review is sustained; and it is further

      ORDERED that Commerce’s application of partial AFA to Risen is remanded

for further explanation or reconsideration; and it is further

      ORDERED that Commerce shall incorporate, to the extent required by law,

any adjustments to Risen’s dumping margin resulting from the remand

redetermination into its calculation of the separate rate or separate rates applicable

to individual respondents; and it is further

      ORDERED that Commerce shall file its remand redetermination with the

court within 90 days of this date; and it is further

      ORDERED that the parties shall have 30 days thereafter to file comments on

the remand redetermination; and it is further
      Case 1:19-cv-00153-CRK Document 79          Filed 11/10/20   Page 31 of 31




Consol. Court No. 19-00153                                                      Page 31
PUBLIC VERSION

      ORDERED that the parties shall have 30 days to file their replies to

comments on the remand redetermination; and it is further

      ORDERED that the parties shall have 14 days thereafter to file the Joint

Appendix; and it is further

      ORDERED that Commerce shall file the administrative record within 14 days

of the date of filing of its remand redetermination.


                                                       /s/ Claire R. Kelly
                                                       Claire R. Kelly, Judge

Dated:       October 30, 2020
             New York, New York
